Exhibit 10.13 SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT made effective as of the 28th day of October, 2011, BETWEEN: ANGELO SCOLA, Businessperson, of 10 Yosemite Valley Road, Watch Hill, Rhode Island, 02891229 (“Angelo”) AND: PIONEER EXPLORATION INC., a company incorporated under the laws of the State of Nevada and having its executive office at 750 West Pender Street, Suite #202, Vancouver, British Columbia, V6C 2T7 (the “Company”) WHEREAS: A.Angelo is the registered and beneficial owner of all of the issued and outstanding shares of IBA Green Inc. (the “Purchased Shares”); B.Angelo wishes to sell, and the Company wishes to purchase from Angelo, all of the Purchased Shares on the terms and conditions herein set forth; NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00 and other good and valuable consideration paid by each party to the other, the receipt and sufficiency of which are hereby acknowledged, the parties covenant and agree as follows: INTERPRETATION 1. In and for the purpose of this agreement: a. “Assets” means the assets set out in the attached Schedule 1.a., including all of the Equipment, structures, erections, appurtenances, leasehold improvements, machinery, rolling stock and other tangible properties of IBA Green, but excluding the Excluded Assets; b. “Bank Account” means any bank account of any kind and nature registered in the name of IBA Green, solely or jointly, including, without limitation, any saving account, chequeing account, or trading account (collectively, referred to as “Bank Accounts” and, individually, as a “Bank Account”); c. “Business” means the current business in whole or in part of IBA Green, together with any new business developed by IBA Green or the Company and their affiliates during the Restrictive Period, which will be limited to the business of providing technology or services in the industry of disposal and conversion of waste products, including incinerated ash; Exhibit 10.13 - Page - 1 d. “Business Day” means a day that is not a Saturday or Sunday and is not a statutory holiday in British Columbia; e. “Claim” means any claim, action or cause of action, proceeding, assessment, loss, judgment, amount paid in settlement of actions or claims, liability (whether accrued, actual, contingent or otherwise), costs, deficiency, damage, expense (including, but not limited to, legal fees and disbursements on a solicitor and own client basis) and demand whatsoever (including any liabilities arising from the termination of any employee, or liabilities, claims and demands for income, sales, excise or other taxes) in connection with any litigation, investigation, hearing or other proceeding of any kind and nature (collectively, referred to as “Claims” and, individually, as a “Claim”); f. “Closing” means the completion of the sale and purchase of the Purchased Assets pursuant to and in accordance with all of the terms and conditions of this agreement; g. “Closing Date” means October 28, 2011, which will be the effective date of this transaction or such later date as the parties may agree to in writing; h. “Competition” means: i. engaging in the Business within the Territory; ii. assisting any Person, whether in a financial, managerial, employment, advisory or other capacity or as a shareholder, member or owner, or by providing information to such Person, in the engaging, remaining or otherwise improving its competitive position in a business identical or substantially similar to the Business within the Territory; or iii. owning any interest in or organizing a corporation, partnership, or other business or organization that engages in a business identical or substantially similar to the Business within the Territory; provided that nothing in this definition of Competition will preclude Angelo from holding no more than 5% of the outstanding shares of any reporting corporation listed on an exchange or traded in an over-the-counter market, which may be so engaged in a business identical or substantially similar to the Business; i. “Employees” means the employees of IBA Green, as listed in Schedule 3.z.; j. “Equipment” means and includes all of the Company’s present and future acquired equipment in which IBA Green has any interest, including, but not limited to, the equipment listed in Schedule 1.a., wherever located, and any documents of title representing any of the foregoing; Exhibit 10.13 - Page - 2 k. “Excluded Assets” mean the Assets excluded from the Business pursuant to the terms of this agreement as listed in the attached Schedule 1.j. l. “Excluded Prepaids” means the Prepaids that IBA Green will no longer receive a benefit from or for after the Closing Date (collectively, referred to as “Excluded Prepaids” and, individually, as an “Excluded Prepaid”), as listed in Schedule 3.o; m. “Financial Statements” mean the financial statements of IBA Green with respect to the operation of the Business for the periods ended August 31, 2011 as set out in the attached Schedule 3.l. n. “Governmental Authority” means any court or governmental authority of Canada or of any Province of Canada, any political subdivision thereof, including, without limitation, any municipality or local or regional authority and any governmental department, commission, bureau, board or administrative agency; o. “IBA Green” means IBA Green Inc., a company incorporated under the laws of the State of Delaware; p. “Material Contracts” will have the meaning ascribed to it in Section 3.hh; q. “Person” means an individual, corporation, body corporate, partnership, joint venture, association, trust or unincorporated organization or any trustee, executor, administrator or other legal representative; r. “Prepaid” means any payment in advance by IBA Green to suppliers for Inventory or products not yet delivered or for services not yet rendered (collectively, referred to as “Prepaids” and, individually, as an “Prepaid”); s. “Prohibited Contacts” means the solicitation of Business by Angelo, either individually or on behalf of any Person, from any client of IBA Green, which has during the period of Angelo’s ownership of IBA Green paid for services and products from IBA Green in an amount of at least $200; t. “Purchase Price” means the price to be paid for the Purchased Shares, as set out in Section 7; u. “Restrictive Period” means the period from the Closing Date until five years after Angelo ceases to be an executive officer of both the Company and IBA Green; v. “Tax Act” means the Income Tax Act (Canada); w. “Territory” means the geographic areas within which IBA Green conducts the Business, and which presently includes, but is not limited to, all States of the United States; and x. “to the best of Angelo’s knowledge” means the actual knowledge of matters in respect of which Angelo’s representation or warranty is being rendered and is intended to indicate that during the course of giving his representation or warranty, no information has come to Angelo’s attention that would give Angelo actual knowledge of the existence or absence of such facts or cause Angelo to believe that such facts exist or are absent. Exhibit 10.13 - Page - 3 2. Schedules:The following are the schedules to this agreement, which are incorporated into and form part of this agreement: Schedule “1.a”
